Citation Nr: 0907889	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-24 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Nashville, 
Tennessee Department of Veterans' Affairs (VA) Regional 
Office (RO).  Jurisdiction has since been transferred to the 
Winston-Salem, North Carolina VARO.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in October 2008.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD related to 
in-service stressors.

2.  Objective evidence has been submitted to verify the 
Veteran's claimed in-service stressors.


CONCLUSION OF LAW

The criteria for the establishment entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
PTSD in the March 2005 rating decision, he was provided 
notice of the VCAA in September 2004 and March 2005.  The 
VCAA letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in April 
2006, pertaining to the downstream disability rating and 
effective date elements of his claim, with subsequent re-
adjudication in a May 2007 Supplemental Statement of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, a VA examination 
and statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Analysis

In statements presented throughout the duration of the 
appeal, the Veteran has contended that his current PTSD is 
the result of exposure to dead bodies and enemy fire while he 
served in Vietnam as part of a medical battalion during his 
service.  In an October 2008 Travel Board hearing, the 
Veteran testified that he was stationed right outside of Da 
Nang, Vietnam and witnessed rocket fire, witnessed a 
helicopter crash wherein the pilot was burned beyond 
recognition, picked up many dead and wounded soldiers while 
driving an ambulance and retrieved bloated and decomposing 
bodies from marshes.  He reported that he was assigned to the 
1st Marine Division, 1st Medical Battalion in service.  The 
Veteran also testified that, while his MOS was that of a 
truck driver, he was assigned to drive an ambulance, called a 
"cracker box," to retrieve dead and wounded soldiers and 
was exposed to enemy fire in the process.  He reported that 
he began experiencing symptoms of PTSD just a couple of years 
after coming back from Vietnam.

The instant case turns on whether the Veteran has PTSD which 
is related to a verified service stressor.  In accordance 
with the service personnel records, the Veteran's military 
occupational specialty was that of a motor vehicle operator 
and, as such, does not reflect that he was exposed to combat.  
His service awards do not reflect any attachments of the 
"V" device, indicating service with valor and reflective of 
combat participation. See generally Army Regulation 672-5-1, 
40.  The Veteran's DD Form 214 does not indicate that he 
received a Combat Infantryman's Badge, a Purple Heart, or any 
other metal which indicates combat service, however, the 
Veteran's awards include a Letter of Merit Service, the 
National Defense Service Medal, and a Vietnamese Service 
Medal with One Star and a Vietnamese Campaign Medal with 
Device.  

Service personnel records reflect that the Veteran was a 
member Company D of the 1st Marine Division, 1st Medical 
Battalion and served in Vietnam from June 1969 to April 1971.  
The Veteran's service personnel records also note his combat 
history includes participation "in operations against the 
Viet Cong in the Republic of Vietnam" from June 1970 to 
April 1971.

Service treatment reports reflect that the Veteran requested 
to see a physician for emotional problems related to the 
stress of service in July 1971, following the Veteran's 
service in Vietnam.  At this time the Veteran also reported 
one "suicide attempt" before entering service and the 
examiner noted that he did not appear psychotic and had no 
delusions or hallucinations, although bad dreams were noted.  
The examiner diagnosed the Veteran with immature adjustment 
problem and requested a psychiatric consult.  In a July 1971 
psychiatric consult the Veteran complained of difficulty 
adapting to the Marine Corps and a past report of emotional 
instability.  A psychiatric examination revealed no 
psychosis, mental deficiency, neurosis or other emotional 
disorder of such severity to preclude the full performance of 
his duties.  The examiner noted the Veteran had past 
difficulty with authority and diagnosed him with passive-
aggressive personality, mild.  The entrance and separation 
examinations were absent of any findings of PTSD or 
psychiatric problems.  

VA outpatient treatment reports from January 2004 to October 
2007 and private medical records from September 2004 to May 
2007 reflect that the Veteran has been variously treated for 
and diagnosed with PTSD, also diagnosed at times with co-
occurring substance abuse, bipolar affective disorder, 
affective disorder, panic disorder, a history of suicidal 
ideation and depressive disorder.  VA outpatient treatment 
reports and private medical records also reflect that the 
Veteran participated in group therapy at a Vet Center, 
individual and group therapy for PTSD and substance abuse at 
the VA and was on medication for PTSD.  A June 2004 VA 
outpatient treatment report reflects that the Veteran was 
diagnosed with PTSD as secondary to his military experience.  

In a February 2006 VA examination, the Veteran reported that 
he spent his time in active service with a medical battalion 
in which he carried dead and wounded soldiers back home, 
witnessed a helicopter crash in which the pilot's hands and 
ears were burned off, retrieved bloated and decomposing 
bodies from marshes and held down arms of soldiers who were 
reaching to see if they had their legs which were often blown 
off.  The examiner noted the Veteran was a reliable historian 
and diagnosed him with chronic PTSD.  The examiner concluded 
that the Veteran was exposed to traumatic events during the 
Vietnam War involving threatened death and responses of 
intense fear, helplessness and horror from which the 
disturbance caused distress and impairment.

After a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran suffers from PTSD which is 
linked to a corroborated in-service stressor and that service 
connection is warranted.  The Board finds that the service 
personnel records provide corroborating evidence of the 
claimed in-service stressors to include those related to 
exposure to dead bodies as the result of being attached to 
Company D of the 1st Marine Division, 1st Medical Battalion 
as well as those stressors related to exposure to enemy fire 
as service personnel records reflect that he "[p]articipated 
in operations against the Viet Cong in the Republic of 
Vietnam."  Moreover, the Board also notes that the Veteran 
received psychiatric treatment for reported stress due to 
service in the Marine Corps in the months following his 
service in the Republic of Vietnam.  Because there is medical 
diagnosis of PTSD related to the claimed in-service stressor, 
and credible supporting evidence of the occurrence of that 
stressor, the Board concludes that the evidence supports the 
grant of service connection for PTSD.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board concludes that 
service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


